DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response to the Amendment after Notice of Allowance (Rule 312) filed on August 10, 2022. The amendment has been entered.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on June 17, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 17, 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be apprised by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

With regard to claim 3, includes the limitation “further comprising a power supply sensing means adapted to provide sensing signals indicative of the operating conditions of said power supply stage to said controller” and with regard to claim 15, includes the limitation “further comprising a power supply sensing means adapted to provide sensing signals indicative of the operating conditions of said power supply stage to said controller” which have been interpreted under 35 U.S.C. 112(f) because it uses use a generic placeholder “means” coupled with functional language “adapted to provide sensing signals indicative of the operating conditions of said power supply stage to said controller” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, page 16, lines 28-30 for the 35 U.S.C. 112(f) limitation: “As an example, the sensing means 6 may comprise one or more voltage sensors or current sensors (which may be of the known type) adapted to signal a fault condition to the controller 3”. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because no prior art of record is considered to teach or suggest the combination of limitations directed “a second switching unit having one or more second electric poles, each second electric pole comprising a third pole contact electrically connectable to a corresponding second pole contact of the first switching unit, a fourth pole contact electrically connectable to a corresponding second line terminal and electric contacts electrically connected to said third and fourth pole contacts and adapted to operate in a coupled state or on an uncoupled state to allow or interrupt a current flow, and wherein said second switching unit is reversibly switchable between a closed condition, in which said electric contacts are in a coupled state, and an open condition, in which said electric contacts are in an uncoupled state, wherein said second switching unit is reversibly movable between an insertion condition, in which said fourth pole contacts are coupled with said second line terminals, and a withdrawal condition, in which said fourth pole contacts are uncoupled from said second line terminals; a power supply stage adapted to receive an external power supply; said controller is configured to control said first and second switching units, so that both said first and second switching units are in an open condition, when said power supply stage is subject to a fault condition.”
Claims 2 – 15 and 17 – 20 are allowed by dependence on claim 1. 

The closest prior art is considered to be Leyh (US 2017/0004948 A1). 
Leyh teaches a switching apparatus (210 – Fig. 2) for electric power distribution grids (205 – Fig. 2) comprising: one or more first and second line terminals (213, 209 – Fig, 2) electrically connectable to corresponding first and second line conductors of an electric line (see electric lines between 205, 209 – Fig. 2), respectively; a first switching unit (120 – Fig. 1; also depicted as 213, 215, 221, 223, 225, 227, 229 ,240 – Fig. 4) having one or more first electric poles (electrical poles of 221 – Fig. 2), each first electric pole comprising a first pole contact electrically connectable to a corresponding first line terminal (left electrical pole of 221 - Fig. 2), a second pole contact (right electrical pole of 221 - Fig. 2) and one or more solid-state switches (225 – Fig. 2) electrically connected to said first and second pole contacts (left and right electrical poles of 221 - Fig. 2) and adapted to operate in a conduction state or in an interdiction state to allow or interrupt a current flow (Abstract, lines 3-8), wherein said first switching unit (120 – Fig. 1; also depicted as 213, 215, 221, 223, 225, 227, 229 ,240 – Fig. 4) is reversibly switchable between a closed condition, in which said solid-state switches are in a conduction state, and an open condition, in which said solid-state switches are in an interdiction state ([0004] lines 3-14), wherein said first switching unit (120 – Fig. 1; also depicted as 213, 215, 221, 223, 225, 227, 229 ,240 – Fig. 4) is reversibly movable between an insertion condition ([0017] lines 5-7), in which said first pole contacts are coupled with said first line terminal (implicit), and a withdrawal condition ([0017] lines 5-7), in which said first pole contacts are uncoupled from said first line terminals (implicit); a controller (130 – Fig. 1; 220 – Fig. 2) adapted to control an operation of said switching apparatus (120 – Fig. 1; also depicted as 213, 215, 221, 223, 225, 227, 229 ,240 – Fig. 4); wherein said controller (130 – Fig. 1; 220 – Fig. 2) is configured to control said first switching unit (120 – Fig. 1; also depicted as 213, 215, 221, 223, 225, 227, 229 ,240 – Fig. 4), so said first switching units are in an open condition, when is subject to a fault condition (Abstract, lines 8-11).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Astruc (FR 2883676 A1) teaches (FIG. 2) a first electrical switchgear CP1 located in a cell can be withdrawable, but a second electrical switchgear CP2, which is generally located in a neighboring cell, cannot be withdrawn.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836